            Case 1:20-cv-01625-CM Document 5 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DENNIS W. DELANEY,

                                  Plaintiff,
                                                                    20-CV-1625 (CM)
                      -against-
                                                                ORDER OF DISMISSAL
 REPUBLICAN NATIONAL COMMITTEE,

                                  Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On March 9, 2020, the Court directed Plaintiff, within thirty days, to submit an amended

request to proceed in forma pauperis or pay the $400.00 in fees required to file a civil action.

Because Plaintiff failed to provide a mailing address, the Court instructed him to either provide

one or consent to electronic service. The order specified that failure to comply would result in

dismissal of the complaint. Plaintiff failed to respond to the March 9, 2020 order. Accordingly,

the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to electronically notify Plaintiff of this order by

transmitting it to Plaintiff’s email address, dwdelaney@gmail.com.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 14, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
